Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated May 28, 2014, is made by
and between Wheeler Interests, LLC, a Virginia limited liability company,
(“Assignor”), and WHLR-Harrodsburg Marketplace LLC, a Delaware limited liability
company (“Assignee”).

Background:

A. Wheeler Interests, LLC, a Virginia limited liability company and STEC
No. 09-4083, LLC, a North Carolina limited liability company previously entered
into a Purchase and Sale Agreement, dated May 23, 2014 (the “Agreement”), with
respect to the purchase of a shopping center located at Harrodsburg, Kentucky
and commonly referred to as Harrodsburg Marketplace;

B. Assignor desires to assign the Agreement to Assignee.

Agreement:

For and in consideration of the mutual promises herein, Assignor herby assigns
all of its rights and delegates all of its obligations under the Agreement to
Assignee and Assignee hereby accepts the assignment of the rights of Assignor
under the Agreement and assumes all of the obligations and liabilities of
Assignor under the Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Assignment as of the 28th day
of May 2014.

 

ASSIGNOR: WHEELER INTERESTS, LLC,
a Virginia limited liability company    

/s/ Jon S. Wheeler

    By   Jon S. Wheeler, its Managing Member ASSIGNEE: WHLR-Harrodsburg
Marketplace LLC,
a Delaware limited liability company    

/s/ Jon S. Wheeler

  By   Jon S. Wheeler, its Manager